Title: From George Washington to Hugh Hughes, 25 April 1781
From: Washington, George
To: Hughes, Hugh


                        

                            
                            Sir
                            Head Quarters New Windsor April 25th 1781
                        
                        I enclose you a Warrant for impressing of Teams on the present important occasion—but if there is any other
                            means in Your power of forwarding the Provisions, I would not have military coercion made use of—if this is the only
                            alternative now left to prevent the Army from starving, let the measure be carried into execution immediately with the
                            utmost prudence & precaution. I am Sir Your Most Obedient Servant.

                    